Citation Nr: 9904290	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-06 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of the currently 
assigned 40 percent for service-connected discogenic disease 
at L3 to L4, L4 to L5 and L5 to S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service with the Navy from November 
1969 to November 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Reno, Nevada, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The Board notes that although this case is certified as 
arising out of a rating decision dated in October 1996, a 
review of the record reflects that the veteran perfected a 
timely appeal to a rating action dated in November 1993.  
That rating decision confirmed and continued the assignment 
of a 20 percent evaluation for the veteran's back disability.  
The RO received the veteran's notice of disagreement in 
January 1994, and the RO issued a statement of the case in 
April 1994.  In May 1994, the RO received a statement in 
which the veteran identified his continued desire to pursue 
his appeal with respect to an increased evaluation.  
Such is sufficient to meet the definition of timely 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (1998).  

Subsequent to the veteran's personal hearing in August 1994, 
the RO, in a rating decision dated in December 1994, 
increased the evaluation assigned to the veteran's back 
disability from 20 percent to 40 percent, effective August 
16, 1993.  In the notification letter, the RO advised the 
veteran that such represented a complete grant of the 
benefits sought on appeal and that no further action would be 
taken.  The RO received no further correspondence from the 
veteran pertinent to increased disability until May 1996.  
Thereafter, the RO denied an evaluation in excess of 40 
percent in the aforementioned October 1996 rating decision.  
A timely notice of disagreement, statement of the case and 
substantive appeal followed.  

Although the increase awarded the veteran in the December 
1994 rating decision represented a grant of benefits, in the 
case of AB v. Brown, 6 Vet. App. 35, 38 (1993), the United 
States Court of Veterans' Appeals (Court) held that a 
"decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  Thus, despite the RO's notice to the veteran, 
his appeal continued and is thus continuous from the date of 
his request for an increase received August 16, 1993.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Discogenic disease at L3 to L4, L4 to L5 and L5 to S1 is 
manifested by a limitation of motion with spasm and radicular 
pain, productive of no more than moderate-to-severe 
impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
service-connected discogenic disease at L3 to L4, L4 to L5 
and L5 to S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that the veteran injured the 
lumbosacral area of his back in September 1972; the 
impression was low back strain.  Later records include an 
impression of possible minimal radicular irritation and to 
rule out a herniated disk.  A record dated in June 1973 
includes diagnoses of chronic lumbosacral strain and 
bilateral L5 spondylolysis.  The discharge examination report 
shows notation of a history of low back pain, identified as 
"NCD," (not considered disabling).

In May 1974, the veteran reported for VA evaluation of his 
orthopedic complaints.  Examination revealed lumbar motion 
limited to 75 percent of normal, stated to be partially due 
to the veteran's obesity.  There was no evidence of spasm.  
There was tenderness overlying the left posterior superior 
iliac spine.  X-rays were stated to be completely within 
normal limits.  The impression was lumbosacral strain; use of 
a corset was recommended.

In May 1975, the veteran reported for VA examination with 
complaints of constant pain and aggravation in the lower back 
and left hip areas.  X-ray showed a flattening of the lumbar 
axis.  Otherwise, the study was interpreted as essentially 
negative.  Examination revealed moderately restricted lumbar 
motion.  Straight leg raising was negative.  Sensation was 
intact in the lower extremities.  There was evidence of 
tenderness to the left of L5, and evidence of lumbar muscle 
spasm.  The diagnosis was residuals of injury to the low 
back.

In a rating decision dated in June 1975, the RO established 
service connection and assigned a 10 percent evaluation for 
residuals of a low back injury, effective November 17, 1973.

In November 1991, the veteran presented for VA examination.  
He complained of low back and left lower extremity pain.  
Examination revealed normal motor strength, and normal 
reflexes and sensation.  The veteran had forward flexion to 
40 degrees, backward extension to 30 degrees, lateral flexion 
to 35 degrees bilaterally and bilateral rotation to 40 
degrees.  The impressions were low back pain and probable 
left-sided sciatica secondary to herniated nucleus pulposus.

In a rating decision dated in December 1991, the RO increased 
the evaluation assigned to the veteran's back disability from 
10 percent to 20 percent, effective October 8, 1991.

In August 1993, the veteran requested an increased evaluation 
for his back disability, complaining of spasm, severe daily 
pain and frequent inability to bend to perform the tasks of 
daily living.

In September 1993, the veteran presented for VA examination.  
The veteran complained of being unable to stand or drive for 
long periods of time.  He reported pain into his left 
buttock, to the side of his left leg and into his toes.  He 
also complained of spasm.  X-rays showed degenerative changes 
at the S1 level.  Examination revealed a flat lumbar spine, 
with a loss of the normal lumbar curvature.  There was 
evidence of muscle guarding on the left.  The veteran had 
forward flexion to 80 degrees, without pain; thereafter pain 
was elicited.  The veteran evidenced backward extension to 35 
degrees, lateral flexion to 30 degrees bilaterally and 
bilateral rotation to 40 degrees.  There was pain in the left 
ischial notch.  Compression testing was positive to an 
increase of intraspinal pressure; jumping produced a sciatic 
distribution of pain.  The veteran complained of pain with 
forward flexion and the examiner noted facial grimaces on 
forward flexion and other spinal movements.  Pertinent 
diagnoses were degenerative joint disease of the lumbar spine 
at L5 to S1; neutropenia with relative lymphocytosis; and 
disc space narrowing at L5 to S1 and vacuum disc phenomenon 
at L5 to S1.

A VA outpatient record dated in September 1993 reflects that 
the veteran evidenced fair lumbosacral motility and 5/5 motor 
strength.  X-rays showed diffuse degenerative joint disease.

In August 1994, the veteran presented to VA Urgent Care with 
complaints of low back pain.  Examination revealed tenderness 
to palpation.  X-ray showed disc space narrowing at L5 to S1.

In August 1994, the veteran presented testimony before an RO 
Hearing Officer (August 1994 Transcript).  He reported that 
he had constant pain, increasing in severity with movement.  
He related experiencing new or worsening symptoms in the last 
several years.  He stated that his pain radiated up to his 
ear and scalp and all the way down to his foot.  August 1994 
Transcript at 1-2.  The veteran reported taking medication 
for his pain, to include Ibuprofen and muscle relaxants.  
August 1994 Transcript at 2-3.  

In September 1994, the veteran reported for VA examination.  
He complained of constant pain, dull to sharp, characterized 
as level three on a scale of one to ten.  He complained of 
increased pain with sneezing, coughing or straining and 
reported having shooting pain down the left and sometimes 
both legs.  The veteran presented limping on his left foot 
due to pain in the left hip and down the leg.  His gait was 
antalgic.  He evidenced low back pain in dressing and 
undressing, getting on and off the examination table and 
getting in and out of this chair.  The examiner rated the 
pain as moderate to severe.  The veteran's lumbar curve was 
flattened.  Lumbar paraspinals were tender to pressure and 
there was tenderness over the sacroiliac notches, greater on 
the left than on the right.  There was also tenderness to 
deep gluteal palpation, greater on the left than on the 
right.  The veteran had forward flexion to 30 degrees, at 
which point the pain became sharp, shooting down the left 
leg.  He had backward extension to 10 degrees, and bilateral 
bending and rotation to 15 degrees, all with pain in the low 
back and left hip.  The veteran was able to squat and rise 
with assistance and could walk on his heels and toes without 
difficulty.  There was weak left heel strike mid-stance and 
prolonged weak heel strike, toe off, with prolonged mid-
stance.  In the seated position, left dorsiflexion and 
plantar flexion of the foot and extension and flexion of the 
knee were slightly weaker on the left side than on the right 
side.  In the supine position the veteran had straight leg 
raising to 15 degrees on the left side, limited by severe 
pain across the low back and down the left leg.  Sciatic 
stretch was positive on the left side.  There was a slight 
diminution in pinprick in the L3 to L4 and L4 to L5 dermatome 
on the left and in the L4 to L5 dermatome on the right, with 
some elements in the L5 to S1 dermatome on the left around 
the foot.  The VA examiner stated that the major 
radiculopathy was in the L4 to L5 dermatome.  There was no 
evidence of muscle wasting.  The examiner opined that the 
veteran's functional capacity was moderately to severely 
reduced.

In May 1996, the veteran presented at the VA for evaluation 
of his back complaints.  X-rays showed straightened lordosis, 
L4 to L5 and L5 to S1 disc degeneration and mild distal 
productive osteoarthritic changes.  CT scan showed moderate-
to-severe L4 to L5 disc protrusion with probable impingement 
upon the S1 nerve roots; mild-to-moderate L3 to L4 disc 
bulging and/or slight protrusion; and questionable 
impingement upon the right S1 nerve root.  Clinical 
correlation was requested.  The impression was probable L5 to 
S1 lumbar radiculopathy secondary to a herniated disc.

In August 1996, the veteran presented for VA examination.  
The examiner noted the veteran's in-service history of 
injury, with subsequent treatment.  The veteran complained of 
back pains, which had increased in severity over the last 
three years.  He also complained of spasm with exertion and 
stated that he developed numbness in his scrotum and penis 
and numbness and a "hot feeling shooting" down his left leg 
and foot with bending or lifting.  The veteran further 
complained of left leg weakness.  May 1996 x-rays were noted 
to show a straightened lumbar lordosis, mild distal 
productive osteoarthritic changes, and denervating discs at 
L4 to L5 and L5 to S1.  A CT scan performed in May 1996 was 
stated to show moderate-to-severe L4 to L5 disc protrusion 
with probable impingement upon the S1 nerve root; mild-to-
moderate L3 to L4 disc bulging and/or slight protrusion; and 
questionable impingement upon the right S1 nerve root.  The 
examiner referenced a neurologic consult in May 1996, which 
resulted in an impression of probable L5 to S1 lumbar 
radiculopathy, secondary to herniated disc.  The veteran 
reported taking Darvocet, Motrin and Valium.

VA examination in August 1996 revealed that the veteran 
walked with a definite limp, protecting his left side.  There 
was a loss of lumbar lordosis with a flattening of the lower 
back.  There was no evidence of mid-back tenderness, but 
there was evidence of mild-to-moderate tenderness of the 
lumbar area.  The veteran's range of motion was reported to 
be very limited; he was unable to forward flex due to severe 
pain.  Backward extension produced moderate pain.  Left 
lateral flexion produced 4+ pain with radiation down into the 
left buttock and leg.  Right lateral flexion also produced 
pain, stated to be slightly less than on the left.  Rotation 
in either direction resulted in moderate pain, especially on 
the left.  The veteran's patellar reflexes were normal.  
There was an absent left ankle jerk.  There was a loss of 
sensation to light touch on the lateral thigh on the left as 
well as on the lateral calf and dorsum of the left foot 
accompanied by paresthesias.  The diagnosis was chronic back 
pain with discogenic disease of L3 to L4, L4 to L5 and L5 to 
S1, left greater than right.  The same VA physician also 
noted that in November 1995, the veteran experienced an 
episode of back spasm while undergoing dental work.  The 
veteran ascribed the spasm to lying on the dental chair in an 
awkward position, accompanied by the anxiety of the moment.  
The impression was probable anxiety-induced hyperreaction.

The claims file contains a statement from M.P., D.D.S., dated 
in August 1996, indicating that during dental treatment the 
veteran had suffered back spasms that forced him out of the 
dental chair.

A report of EMG, dated in September 1996, shows an assessment 
of mild left L4 to L5 lumbar radiculopathy, probably 
secondary to a herniated disc.  A VA outpatient record dated 
in December 1996 includes an impression of left greater than 
right L5 radiculopathy, without significant nerve deficit.

VA treatment entries dated in January 1997 show that the 
veteran was referred to his provider for his complaints of 
back pain and leg numbness.

In March 1997, the RO received statements signed by educators 
at the veteran's university indicating that he had permission 
to move during class as required due to his disability.  The 
statements were prepared by the Director of the Disability 
Resource Center.  Also in March 1997, the RO received a 
statement in which the veteran reiterated his symptomatology 
and set out the levels of pain and impairment resulting from 
his back problems.  He argued that his VA examination had 
been inadequate.

In March 1997, the veteran testified at a personal hearing 
before an RO hearing officer (March 1997 Transcript).  During 
the hearing, the veteran and his representative argued that 
the last VA examination had been inadequate.  March 1997 
Transcript at 1.  The veteran reported being in constant pain 
for which he took Valium and Ibuprofen.  March 1997 
Transcript at 2.  The veteran also related symptoms of lumbar 
limitation and spasm.  March 1997 Transcript at 5-6.

In April 1997, D.G., M.D., afforded the veteran an orthopedic 
examination for the VA.  The veteran complained of increasing 
back pain with sciatica.  The examiner noted that an 
"interesting part" of the veteran's history was that when 
he first hurt his back, the pain went up his spine from the 
low back and "out his ear."  Examination revealed minimal 
tenderness of the lumbosacral spine.  When asked to bend 
forward, the veteran said that it hurt but evidenced 20 
degrees of lumbar flexion, five degrees right lateral 
bending, 10 degrees left lateral bending and 10 to 15 degrees 
rotation bilaterally.  The veteran complained of left foot 
and left lower extremity tingling upon left rotation and of 
pain running down his leg to the bottom of his foot upon 
palpation of the left lumbar area.  In the sitting position 
straight leg raising was "completely negative."  Dr. D.G. 
stated that sensation testing was "a bit bizarre.  I can't 
get him to tell me whether the pinprick is normal or abnormal 
as compared to the rest of his body.  Simple stroking, again, 
doesn't give me any information.  I really cannot make any 
comments about his sensation.  I just can't seem to get him 
to tell me whether the pin (sic) is more sharp or less sharp 
than other places."  Muscle strength was "giving away" in 
the major motor group of the lower extremities, but knee and 
ankle jerks were 2+ and equal bilaterally.  When asked to 
stand on his tiptoes; the veteran said that he couldn't.  Dr. 
D.G. concluded that the veteran displayed some history and 
physical findings "which seem to be inconsistent."  An MRI 
was suggested.

In May 1997, the veteran underwent MRI testing, interpreted 
as showing degenerative disc disease at the L4 to L5 and L5 
to S1 levels, with associated mild left posterolateral disc 
herniation at L5 to S1, but without evidence of appreciable 
central spinal canal stenosis or significant neural foraminal 
encroachment.  Upon review Dr. D.G. stated that such fit well 
with the veteran's clinical symptoms and furthered his 
diagnosis.

In June 1997, A.M., M.D., a neurologist, evaluated the 
veteran for the VA.  Dr. A.M. noted that the veteran had a 
25-year history of degenerative joint disease of the lumbar 
spine, as well as in-service injury and treatment.  Recent 
MRI and EMG results were not available for review.  
Neurologic examination revealed give-way weakness of the 
hamstrings, iliopsoas and tibialis anterior.  Fine motor 
coordination was equal bilaterally.  Sensation was 
subjectively decreased to temperature in all dermatomes of 
the left lower extremity and vibratory sensation was 
diminished distally on the left side.  The veteran's gait was 
normal with respect to heel, toe and tandem walking.  
Dr. A.M. noted some left-sided give-way weakness of the 
hamstrings on toe walking.  Strength was 5/5 in the proximal 
and distal upper and lower extremity muscle groups.  The left 
ankle reflex was reduced.  Straight leg raising was negative 
to 80-90 degrees bilaterally in the sitting position, but 
positive at five degrees in the supine position.  The 
impression was that the give-way weakness and positive 
straight leg sign were "nonphysiologic" and that the only 
objective evidence of radiculopathy was a reduced left ankle 
reflex.  Dr. A.M. recommended review of MRI and EMG studies 
and stated that it was "clear that there is some element of 
symptom magnification...."  In a letter dated in July 1997, 
Dr. A.M. reported having reviewed the EMG conducted in 
September 1996 and noted that it showed changes consistent 
with a left L4 to L5 lumbar radiculopathy, likely secondary 
to herniated disc.  Dr. A.M. stated that an MRI performed in 
May 1997 was noted to show degenerative disc disease, with 
changes at L4 to L5 and L5 to S1 and with a mild left 
postero-lateral disc herniation at L5 to S1.  Dr. A.M. stated 
that such was not severe enough to warrant surgical therapy.  
The final diagnosis was EMG and examination evidence of mild 
lumbar radiculopathy, with some symptom magnification.

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 (1998) contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  38 C.F.R. § 4.45. 

In the instant case, the veteran's service-connected back 
disability, which has been characterized by the RO as 
discogenic disease at L3 to L4, L4 to L5 and L5 to S1, is 
currently evaluated as 40 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  The veteran argues that his 
pain, limitation of motion, spasm and impairment of function 
warrant at least a 60 percent evaluation.

The Board notes that the currently assigned evaluation is in 
excess of that provided under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (1998), which applies to traumatic arthritis and 
sets out that such is evaluated based on limitation of motion 
of the affected part, like degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1997).  The 
currently assigned 40 percent evaluation is also the maximum 
available for limitation of motion of the lumbar spine under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998), and, as the 
veteran's spine is not ankylosed, application of 
38 C.F.R. § 4.71a, Diagnostic Code 5286 (1998) is not 
warranted.

Also, under 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
lumbosacral strain, 40 percent is the maximum rating provided 
and contemplates a severe disability with symptoms such as 
listing of the whole spine to the opposite side. positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).

38 C.F.R. § 4.71a, Diagnostic Code 5293, the diagnostic code 
under which the veteran is currently evaluated, pertains to 
intervertebral disc syndrome.  Under that code, 
a 60 evaluation is the maximum evaluation, requiring evidence 
of a pronounced condition, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  A 40 percent 
evaluation is applied for severe symptoms characterized by 
recurring attacks with intermittent relief.  
38 C.F.R. § 4.71a.

Under Diagnostic Code 5293, the veteran's currently assigned 
40 percent evaluation contemplates severe disc disease 
presenting as recurring attacks with intermittent relief.  
The contemporary and competent evidence is consistent with no 
more than the currently assigned 40 percent evaluation.  Most 
probative are findings offered in conjunction with recent 
medical evaluation of the veteran's status.  The Board notes 
that in June 1997, Dr. A.M., although noting give-way 
weakness of the hamstrings, iliopsoas and tibialis anterior, 
as well as a subjective decrease in sensation in all 
dermatomes of the left lower extremity, also noted that the 
veteran had a normal gait in heel, toe and tandem walking, 
and that motor strength was 5/5 in the proximal and distal 
upper and lower extremity muscle groups.  Dr. A.M. indicated 
that the give-way weakness and a positive straight leg sign 
were nonphysiologic in nature and commented that the only 
objective evidence of radiculopathy was a reduced left ankle 
reflex.  Dr. A.M. also considered diagnostic testing 
indicative of neurologic involvement, and concluded that 
there was evidence of only mild lumbar radiculopathy and 
noted that there was evidence of some symptom magnification 
on the veteran's part.

Consistent with the above, Dr. D.G. evaluated the veteran in 
April 1997 and noted only minimal tenderness of the 
lumbosacral spine.  Dr. D.G. stated that sensation testing 
was "a bit bizarre," indicating an inability to obtain 
sensory information from the veteran, and concluded that the 
veteran displayed some history and physical findings that 
were inconsistent.  

Dr. D.G. did acknowledge that the diagnostic test results 
were consistent with the veteran's clinical symptoms.  
However, a review of other recent medical evidence remains 
consistent with the assignment of no more than a 40 percent 
evaluation.  In August 1996, the veteran evidenced only mild-
to-moderate lumbar tenderness.  Examination at that time, 
similar to examinations in April and June 1997, showed a 
limited range of lumbar motion, sensory changes and an absent 
left ankle jerk.  Also notable is a VA outpatient record 
dated in December 1996, which includes an impression of left 
greater than right L5 radiculopathy, without significant 
nerve deficit..

Thus, a review of evaluations conducted by multiple 
physicians is clear in showing that, despite acknowledging 
the veteran's complaints, no physician has characterized the 
veteran's symptoms as more than severe.  In fact, Dr. A.M., 
the physician having conducted the most longitudinal review 
of the veteran's history and claims file, found only mild 
radiculopathy, along with some symptom magnification.  Also 
of significance is the fact that despite his complaints, the 
veteran continues to attend classes and to perform other 
activities of daily living.  He has stated that he mainly 
takes Motrin or Ibuprofen for his problems, without evidence 
that he requires frequent medical treatment.  The veteran has 
reported for periodic VA examinations, but outpatient records 
reflect only occasional treatment or evaluation of his 
complaints.  In any event, the medical findings are not 
consistent with a pronounced condition, characterized by 
persistent neurologic symptoms with only little intermittent 
relief.  Rather, the competent medical evidence, to include 
the results of recent evaluations, is consistent in showing 
that the veteran's overall impairment is no more than 
moderate or severe.  Accordingly, an evaluation in excess of 
40 percent for lumbar disability is not warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.

In considering the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4 (1998), whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has also 
considered whether the assignment of separate evaluations 
under the above-cited diagnostic codes is warranted and 
whether consideration of the principles set out in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) is warranted.

First, the Board notes that pyramiding, that is the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.  


It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  In this instance, Diagnostic 
Code 5293 encompasses consideration of limitation of motion, 
see VAOPGCPREC 36-97 (December 12, 1997), spasm, neurologic 
pain and degenerative changes.  Evaluation of such 
symptomatology under Diagnostic Codes 5010, 5292 or 5295 in 
addition to evaluation under Diagnostic Code 5293 would thus 
clearly constitute pyramiding, compensating the veteran for 
identical manifestations under different diagnoses.  See 
Esteban.

With respect to DeLuca, the Court held that where evaluation 
is based on limitation of motion, the question of whether 
pain and functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Court 
has held that where a diagnostic code is not predicated on a 
limited range of motion alone, the provisions of 
38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Moreover, it has been held that consideration of functional 
loss due to pain is not required when the current rating is 
the maximum disability rating available for limitation of 
motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The veteran, as discussed above, is currently in receipt of 
the maximum evaluations available under Diagnostic Codes 5292 
and 5295.  However, the VA Office of the General Counsel has 
issued a precedent opinion that appears to mandate such 
consideration in connection with evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, held to based on limitation of 
motion, even where the veteran is in receipt of the maximum 
percentage under the diagnostic codes pertaining to 
limitation of motion.  See VAOPGCPREC 36-97 
(December 12, 1997).  In this instance, the veteran has not 
demonstrated any additional significant functional loss

to warrant an increased evaluation based on 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The 40 percent evaluation currently 
assigned specifically contemplates limitation of motion, 
spasm, and pain resulting from musculoneural impairment.  The 
veteran currently evidences no additional manifestations not 
contemplated by the above, such as atrophy, incoordination, 
swelling, significant weakness or deformity.  Notably, 
although he presented with a left-sided limp at the time of 
examination in October 1996, the private examiner noted no 
limp or other gait impairment nut did indicate that the 
veteran appeared to be magnifying his symptoms.  Also notable 
is Dr. D.G.'s finding of inconsistencies between the 
veteran's complaints and the objective findings.  

VA examiners have noted the veteran's complaints of pain and 
reported limitations with reference to activities such as 
standing, walking and sitting; nevertheless, recent 
examinations continue to indicate that his limitations are no 
more than severe.  As stated above, the veteran continues to 
attend his classes and to be able to perform daily functions.  
The currently assigned 40 percent evaluation recognizes 
severe impairment resulting from degenerative disc disease.  
The competent and objective evidence does not show that the 
veteran is unable to function due to persistent symptoms 
indicative of disability beyond that contemplated herein.  
Accordingly, no increased rating is warranted based on 
additional functional loss.  38 C.F.R. §§ 4.40, 4.45, 4.59.

As the preponderance of the evidence shows that the criteria 
for an evaluation in excess of 40 percent have not been 
shown, an increased rating is not warranted at this time.  
The Board emphasizes that the evidence in this case is not so 
evenly balanced as to require application of the provisions 
of 38 U.S.C.A. § 5107(b).  In addition, the evidence does not 
render a question as to which of two evaluations will be 
assigned, so the provisions of 38 C.F.R. § 4.7 are also not 
for application.  





ORDER

An evaluation in excess of 40 percent for service-connected 
discogenic disease at L3 to L4, L4 to L5 and L5 to S1 is 
denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

